Case 20-09956   Doc 10   Filed 05/29/20 Entered 05/29/20 16:04:32   Desc Main
                           Document     Page 1 of 9
Case 20-09956     Doc 10      Filed 05/29/20 Entered 05/29/20 16:04:32   Desc Main
                                Document     Page 2 of 9




                 /s/ Christopher H. Purcell                         05/29/2020


                Christopher H. Purcell




           xxx
Case 20-09956   Doc 10   Filed 05/29/20 Entered 05/29/20 16:04:32   Desc Main
                           Document     Page 3 of 9
Case 20-09956   Doc 10   Filed 05/29/20 Entered 05/29/20 16:04:32   Desc Main
                           Document     Page 4 of 9
Case 20-09956   Doc 10   Filed 05/29/20 Entered 05/29/20 16:04:32   Desc Main
                           Document     Page 5 of 9
Case 20-09956   Doc 10   Filed 05/29/20 Entered 05/29/20 16:04:32        Desc Main
                           Document     Page 6 of 9




                               /s/ Christopher H. Purcell   05/29/2020
Case 20-09956   Doc 10   Filed 05/29/20 Entered 05/29/20 16:04:32   Desc Main
                           Document     Page 7 of 9
Case 20-09956   Doc 10   Filed 05/29/20 Entered 05/29/20 16:04:32   Desc Main
                           Document     Page 8 of 9
Case 20-09956   Doc 10   Filed 05/29/20 Entered 05/29/20 16:04:32   Desc Main
                           Document     Page 9 of 9
